Citation Nr: 0728484	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to initial evaluation in excess of 20 percent 
for right upper extremity Parkinsonian impairment.

6.  Entitlement to an initial evaluation in excess of 20 
percent for left upper extremity Parkinsonian impairment

7.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity Parkinsonian impairment.

8.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity Parkinsonian impairment.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity diabetic neuropathy.

10.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity diabetic neuropathy.

11.  Entitlement to an initial compensable evaluation for 
hypertension.

12.  Entitlement to an initial evaluation in excess of 20 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
September 1966.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veteran's Appeals (Board) from initial rating 
determinations of the VA Regional Office (RO), in Cleveland, 
Ohio.  The appellant subsequently moved to within the 
jurisdiction of the Lincoln, Nebraska RO from which his 
appeal continues.  

In June 2004, the Board remanded the issues of service 
connection for bilateral hearing loss, irritable bowel 
syndrome, gastroesophageal reflux disease, Parkinson's 
disease, a low back disorder and an initial rating in excess 
of 50 percent for PTSD to the RO for further development.  

The veteran brought a timely appeal to the Board from a 
January 2005 RO rating decision that granted service 
connection for Parkinson's disease with an initial 30 percent 
evaluation, diabetic neuropathy with an initial 10 percent 
evaluation for each lower extremity, and irritable bowel 
syndrome and hypertension, each rated noncompensably 
disabling.  The RO continued the denial of the claims of 
service connection for bilateral hearing loss, 
gastroesophageal reflux disease, a low back disorder and an 
initial rating in excess of 50 percent for PTSD.  The case 
was returned to the Board for appellate consideration.

The Board denied the veteran's claims in October 2005 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion for 
partial remand by the parties, in a September 2004 Order, the 
Court remanded the Board's decision as to the issues 
currently on appeal for further consideration.  The Board 
remanded the claim to the RO for further development in 
October 2006.  That development having been completed, the 
case is once more before the Board for disposition.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
relate hearing loss of the left ear to the veteran's military 
service or a service-connected disability on any basis; there 
is no competent evidence of a right ear hearing loss.

2.  The competent and probative medical evidence does not 
relate gastroesophageal reflux disease to the veteran's 
service-connected PTSD on any basis.

3.  The competent and probative medical evidence does not 
relate a low back disability, identified as 
spondylolisthesis, to the veteran's military service on any 
basis, or to a service-connected knee disorder.

4.  PTSD produces no more than moderate disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

5.  Parkinson's disease of the upper extremities is 
manifested by recurrent tremor of the hands, motor 
impairment, rigidity and a decrease in rapid alternating 
movement consistent with mild incomplete paralysis.

6.  Parkinson's disease of the lower extremities is 
manifested by gait disturbance consistent with mild 
incomplete paralysis.

7.  Diabetic neuropathy of the left lower extremity is 
manifested by diminished sensation that is limited to the 
sole of the foot; there is no indication of muscle wasting or 
atrophy.

8.  Diabetic neuropathy of the right lower extremity is 
manifested by diminished sensation that is limited to the 
sole of the foot; there is no indication of muscle wasting or 
atrophy.

9.  Hypertension is not manifested by diastolic pressure of 
predominantly 100 or more or systolic pressure predominantly 
of 160 or more; continuous medication has been utilized for 
control since November 2000, but there is no history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.

10.  Irritable bowel syndrome is productive of no more than 
constant abdominal distress related primarily to chronic 
constipation, with occasional cramping and nausea.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. . 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  A low back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

3.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service and is not proximately due or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp.2006); 38 C.F.R. § 3.310 (2006).

4.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).

5.  The criteria for an initial disability evaluation in 
excess of 20 percent for Parkinson's disease of the right 
upper extremity have not been met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Codes 8004, 8513 (2006).

6.  The criteria for an initial disability evaluation in 
excess of 20 percent for Parkinson's disease of the left 
upper extremity have not been met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Codes 8004, 8513 (2006).

7.  The criteria for an initial disability evaluation in 
excess of 10 percent for Parkinson's disease of the right 
lower extremity have not been met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Codes 8004, 8520 (2006).

8.  The criteria for an initial disability evaluation in 
excess of 10 percent for Parkinson's disease of the left 
lower extremity have not been met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8520 (2006).

9.  The criteria for an initial disability evaluation in 
excess of 10 percent diabetic neuropathy of the left lower 
extremity have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8620 (2006).

10.  The criteria for an initial disability evaluation in 
excess of 10 percent diabetic neuropathy of the right lower 
extremity have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8620 (2006).

11.  The criteria for an initial compensable disability 
evaluation for hypertension have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2006).

12.  The criteria for an initial evaluation of 20 percent for 
irritable bowel syndrome have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.22, 
4.114, Diagnostic Code 7319 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. §  3.159(c) (2006).  Considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In the instant case, the RO sent a general VCAA notice letter 
in January 2002, and the rating decision in February 2003 
explained the basis for denial of the issues.  The May 2003 
statement of the case included applicable reasoning and law 
and regulations.  The statement of the case set forth the 
text of the VCAA regulations.  The June 2003 rating decision 
granted service connection for PTSD and advised the veteran 
of the initial rating.  The RO sent another VCAA notice 
letter in July 2003 on the issues of service connection.  The 
supplemental statements of the case in August 2002, January 
2005 and May 2005 included applicable reasoning and law and 
regulations.

The RO also issued a VCAA notice letter in September 2003 
regarding service connection for the left knee and in July 
2004 regarding hearing loss, gastroesophageal reflux disease, 
and a low back disorder that informed the appellant of the 
provisions of the VCAA and explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter advised the appellant that private or VA medical 
records would be obtained if the names and addresses of all 
sources of treatment and the approximate dates of treatment 
were provided.  The letter explained that VA would help 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to VA 
were provided.  The letter served to put the appellant on 
notice of the applicability and effect of the VCAA and of his 
rights and responsibilities under the law.  The RO issued a 
statement of the case regarding the left knee issue in July 
2004 and another VCAA letter in May 2005 that included the 
issue of service connection for the left knee.

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (usually the RO) decision on 
a claim for VA benefits.  In this case, the timing of the 
formal VCAA notice does comply with the express requirements 
of the law as found by the Court in Pelegrini II.  All the 
VCAA requires is that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).  Here the appellant identified 
evidence that would support the claim and VA sought the 
development of the record to support an informed 
determination.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."

The new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case, the 
VCAA notice letter in October 2003 did contain language that 
invited the veteran to submit evidence she felt would support 
this claim and listed numerous examples of information 
sources.  The Board thus finds that the appellant did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  In the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002 & Supp 2006).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  The record does not 
identify any additional government or private record which 
the veteran has identified as relevant to any issue on appeal 
which has not been obtained, or for which reasonable 
procurement efforts have not been made.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims for service connection may proceed 
as under the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In this case, the appeal regarding the initial ratings for 
PTSD, hypertension, diabetic peripheral neuropathy, irritable 
bowel syndrome and Parkinson's disease does not arise from a 
"claim" for an increased rating but rather from the RO's 
initial assignment of a disability rating upon awarding 
service connection.  If, in response to notice of its 
decision on a claim for which VA has already given section 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, VA is required under section 7105(d) of 
the statute to take proper action and issue a statement of 
the case if the disagreement is not resolved.  However 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. See VAOPGCPREC 8-2003 (Dec. 22, 2003).

The RO did provide the veteran with notice that complied with 
the requirements of section 5103(a) before adjudicating the 
claims of service connection for irritable bowel syndrome, 
Parkinson's disease, diabetic peripheral neuropathy, 
hypertension and PTSD.  He received a copy of the relevant 
rating decisions in which the RO granted service connection 
for PTSD, Parkinson's disease, diabetic peripheral 
neuropathy, irritable bowel syndrome and hypertension, and 
assigned the initial rating for each disability.  In July 
2004 and May 2005, the appellant was issued VCAA letters that 
addressed the notice and duty to assist provisions.  In 
response to the veteran's disagreement with the assigned 
ratings, the RO issued a statement of the case in August 2003 
directed to the initial rating for PTSD, a supplemental 
statement of the case in May 2005 which informed the veteran 
of the laws and regulations relevant to his appeal of the 
initial ratings for irritable bowel syndrome, Parkinson's 
disease, diabetic neuropathy and hypertension, and of the 
evidence which had been reviewed in assigning the ratings.  
The RO also informed the veteran in the supplemental 
statement of the case of the reasons for its rating 
determination and in so doing, informed him what the evidence 
needed to show to satisfy his appeal for a higher rating.  

Additionally, the record reflects that the Court remanded the 
case to the Board in April 2006 to secure Social Security 
Administration records.  Subsequent to remand to the RO, a 
response dated in May 2007 was received from the appellant's 
attorney stating that the veteran had never filed for Social 
Security benefits and thus had no records with the Social 
Security Administration.  Additionally, while it appears that 
notice was not provided regarding criteria for assigning 
effective dates, (see Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), no such issue is now before the Board.  
Consequently, a remand of the claim is not required in this 
regard. 

Accordingly, the Board concludes that the due process 
requirements concerning the veteran's appeal have been 
fulfilled in this case. VAOPGCPREC 8-2003.  There is no 
indication from the appellant or his representative that 
there is outstanding evidence that has not been considered 
with respect to the claims under consideration. The Board 
thus finds that VA does not have a duty to assist that is 
unmet with respect to the issues currently being considered 
on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).



Law and Regulations - Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  This 
includes situations where the service-connected disability 
has caused a permanent worsening of the claimed disorder. 
Allen v. Brown, 7 Vet. App. 439 (1995).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted)).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2006).  

Factual background and legal analysis

The record does not contain a current audiology report 
meeting VA standards that shows a hearing loss disability in 
the right ear.  The October 2004 VA examination was deemed 
unreliable because of inconsistency in responses.  The 
regulation does not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when, as here, there were no 
audiometric scores reported at separation from service. See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The threshold 
for normal hearing is 0 to 20 decibels and higher thresholds 
indicate some degree of hearing loss. See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

In this case the competent evidence consists of VA medical 
opinions in May 2003, and July 2003 and March 2005 
examination addenda that do not relate the veteran's hearing 
loss disability in the left ear to noise exposure during 
military service.  Furthermore, these opinions, and one in 
January 2005 do not associate the hearing loss to either the 
service-connected diabetes mellitus or Parkinson's disease, 
and are not challenged by any competent opinion.  Regarding a 
low back disability and gastroesophageal disorder, the same 
reasoning applies in view of the unchallenged opinions in 
October 2004 against direct and secondary service connection, 
respectively.

The Board must assess the weight and credibility to be given 
to the evidence. Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, the VA medical opinions directed to 
hearing loss, gastroesophageal disease and a low back 
disability appear to have been based upon a consideration of 
the pertinent record in each instance and took into account 
the veteran's history, the information in the extensive 
record of medical treatment and service medical records. 
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The RO provided the entire 
record to a VA examiner and did not limit or constrain the 
review. See, e.g., Colayong v. West, 12 Vet. App. 524, 535 
(1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  As 
with any piece of evidence, the credibility and weight to be 
attached to these opinions are an adjudication determination. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim. Voerth v. West, 13 Vet. App. 117 (1999).  
In response to the VA opinions, the appellant did not 
challenge the specific conclusions of any competent medical 
evidence. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); 
Davis v. West, 13 Vet. App. 178, 185 (1999) and Struck v. 
Brown, 9 Vet. App. 145, 155 (1996).  Similarly, the Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions, and cannot oppose the 
competent VA medical opinions of record. Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  This burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Therefore, the Board finds that the preponderance of the 
evidence is against the claims for service connection and the 
benefit of the doubt rule is inapplicable.

Law and Regulations - Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7 (2006).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2006).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  
Therefore, it is necessary in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent), no deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  If the 
degree of disability at the time of entrance into the service 
is not ascertainable in terms of the schedule, no deduction 
will be made. 38 C.F.R. § 4.22, see also 38 C.F.R. § 3.322 
(2006).  A disability rating for aggravation is derived by 
reducing the current rating of the disorder by the amount of 
the disability (as it would have been rated) at entry into 
service. See Hensley v. Brown 5 Vet. App. 155, 161 (1993) 
(citing 38 C.F.R. § 4.22 (2006)).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD.

The rating criteria provide for a 50 percent evaluation to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health 
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 to 
80 reflect that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32. GAF codes ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Codes 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

The record in this case does not present a legitimate 
question over the degree of disability manifested by service-
connected PTSD over the appeal period.  VA rating 
examinations were supplemented with other therapy records 
that offered additional insight into the veteran's 
disability.  Thus, the Board finds that the assignment of 
"staged" ratings is not reasonably supported in the record. 
Fenderson, 12 Vet. App. at 126.

A private report in January 2002 shows the veteran was 
plagued with disturbed sleep, anger and hypervigilance and a 
loss of interest in activities.  The examiner reported a GAF 
of 60.  In March 2002 and July 2002 reports, the examiner 
noted that the veteran was doing better and fairly stable 
regarding his PTSD, although having similar symptoms.  On VA 
examination in May 2003, there is some indication of problems 
with anger, anxiety and depression.  The veteran described 
typical psychiatric symptomatology to support the diagnosis 
of PTSD.  The VA examiner observed that the overall 
psychiatric symptomatology would produce moderate difficulty 
in social and occupational functioning, and corresponded to a 
GAF of 55 that contemplated moderate symptoms.  At that time 
the appellant had started a regular treatment program.  The 
examiner concluded that the prognosis for improvement was 
good with continued treatment.  

The VA examiner in October 2004 noted that the veteran's 
symptoms, by his own account and the examiner's review, had 
not changed since the previous examination.  Again the 
examiner reported a GAF score of 55 which indicated a 
moderate level of symptomatology.  Furthermore, the examiner 
stated that the PTSD symptoms would produce mild social and 
occupational impairment if the veteran attempted employment.  
Pursuant to Board remand in October 2006, the appellant was 
afforded a comprehensive examination for PTSD purposes in 
February 2007 with psychological evaluation in March 2007.  
He reported that he had married his high school sweetheart in 
February 2006 and that the marriage was going well.  It was 
noted that they had an active social life, had friends with 
whom he associated, engaged in recreational pursuits, and 
that his main hobby was restoring five tractors.  
Psychosocial functioning was described as good.  It was 
related that his PTSD symptoms did not interfere with the 
activities of daily living.  No untoward symptoms were 
reported, and no more than mild constriction in social 
functioning was found.  A GAF score of 58 was provided that 
was interpreted as showing no more than a mild to moderate 
level of symptoms.

Thus, based on the VA evaluations and private reports for the 
entire appeal period, the Board concludes that PTSD is more 
nearly indicative of some difficulty in social, occupational, 
or school functioning.  The evidence reflects that the 
veteran has been generally functioning well, and has 
meaningful interpersonal relationships, although some 
difficulty in establishing and maintaining effective work and 
social relationships has been indicated.  The Board finds 
that the overall disability picture is adequately compensated 
by the 50 percent evaluation the symptoms contemplated by GAF 
scores from 55 to 60 are represented in the examples listed 
in the 50 percent evaluation criteria for PTSD.  It is not 
necessary that all the particular symptoms described in the 
rating criteria for a particular degree of disability be 
present, and it is evident from the examiners' summary and 
the veteran's assessment of his symptoms that the level of 
impairment more nearly approximates the criteria for a 50 
percent disability evaluation during the entire rating 
period. See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

The next higher evaluation of 70 percent does not comport 
with the veteran's disability picture as reflected on the 
evaluations and contemporaneous reports of his clinical 
symptoms.  The reports do not show manifestations more 
compatible with serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning.  The Board believes the objective manifestations 
comport well with the 50 percent evaluation, particularly in 
view of the level of functioning the examiners have 
associated with his PTSD symptoms and the veteran's 
characterization of his symptoms since the initial VA 
examination in 2003.  

Parkinson's Disease

The veteran's service-connected Parkinson's disease was 
initially evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8004 for which a 30 percent disability rating represents the 
minimum rating for paralysis agitans, otherwise known as 
Parkinson's disease. Dorland's Illustrated Medical 
Dictionary, 1227 (28th ed. 1994).  Evaluations of 
neurological conditions and their residuals may be rated from 
10 to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., are to be 
considered.  With partial loss of use of one or more 
extremities from neurological lesions, diseases and residuals 
are rated by comparison with mild, moderate, severe, or 
complete paralysis of peripheral nerves. 38 C.F.R. § 4.124a.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of all radicular nerve groups of the major or minor 
upper extremity.  A 40 percent evaluation requires moderate 
incomplete paralysis of the major extremity and a 30 percent 
evaluation of the minor extremity. 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

The Board notes that medical evidence from private reports 
dated from October 2000 to September 2002 show Parkinson's 
disease manifested by intermittent resting tremors of the 
hands, gait rigidity and decrease in rapid alternating 
movements of the hands and feet.  Although the veteran was 
independent in daily activities when VA examined him late in 
2004, the neurology examiner confirmed an obvious hand tremor 
and decreased strength against resistance.  The private 
evaluation in November 2004 described the veteran's gait as 
fairly steady.  The VA examiner in early 2005 summarized 
Parkinson's manifestations as improved with the current 
medication and cleared up fairly well.  The veteran 
complained of short episodes of muscle rigidity.  The veteran 
did not demonstrate rigidity or tremor but his ambulation 
speed was slow.

After review the evidence, the Board concludes that a 
separate 20 percent evaluation for each upper extremity is 
warranted in view of the overall record from VA and the 
private examiners that have see the veteran on a regular 
basis.  As his hand tremors have been characterized as 
intermittent, and motor testing shows impairment on both 
sides, the Board finds that a 20 percent rating is warranted 
as such problems are indicative of "mild" difficulties.  To 
warrant a higher evaluation, which would be 40 percent for 
the major upper extremity or 30 percent for the minor upper 
extremity, the veteran's manifestations would have to equate 
to moderate incomplete paralysis.  Given the intermittent 
nature of his problem the Board finds that his problems are 
best characterized as mild incomplete paralysis warranting a 
20 percent disability rating for each upper extremity 
affected by Parkinson's disease.

Turning to the veteran's lower extremities, in order to 
warrant a compensable evaluation for incomplete paralysis, 
the level of the incomplete paralysis must be mild. See 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  As noted above, the 
current medical evidence reflects that the veteran's gait is 
slightly unsteady and slow, which the Board finds 
characteristic of only mild incomplete paralysis.  As the 
medical evidence does not show that there are other 
persistent residuals of Parkinson's disease besides mild 
impairment of gait and hand tremors, the Board does not find 
that there are other applicable codes that would provide the 
veteran with a higher rating.  Consequently, a separate 10 
percent rating for the effects of Parkinson's disease on each 
of the lower extremities is warranted.  The lower extremity 
manifestations rated for Parkinson's disease are distinct 
from those of peripheral neuropathy. 38 C.F.R. § 4.14.  The 
separate rating of each extremity would seem to more 
adequately compensate the veteran for persistent 
manifestations that result in functional impairment, rather 
than simply assigning the minimum 30 percent evaluation.

Diabetic Neuropathy of the Lower Extremities

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the disability 
picture for complete paralysis given as to each nerve, 
whether due to varied levels of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, moderate 
degree impairment.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor. 38 C.F.R. 
§ 4.124a(2006).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123(2006).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120 (2006).

Paralysis of the sciatic nerve: complete; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost shall be 
rated 80 percent.  Incomplete: severe, with marked muscular 
atrophy 60 percent, moderately severe 40 percent, moderate 20 
percent and mild 10 percent.  Rate neuritis as Diagnostic 
Code 8620 and neuralgia as Diagnostic Code 8720.

The record prior to the VA examination in October 2004 was 
essentially unremarkable with regard to neuropathy of the 
lower extremities.  Indeed, a VA diabetic foot examination in 
January 2002 found normal sensation, as did private neurology 
evaluations in June 2000 through September 2002.  The VA 
peripheral nerves examiner in October 2004 diagnosed diabetic 
neuropathy with sensory loss of the feet, but the veteran 
showed equal strength.  The veteran noted sensory loss but 
denied functional loss or weakness, and indicated that his 
symptoms did not affect his activities of daily living.  The 
diabetes examiner also noted a complete neuropathy of the 
soles of the feet.  A VA clinical record entry in March 2005 
indicated no sensory loss on examination of the extremities.  
A private neurology examination for Parkinson's disease in 
November 2004 found normal strength, and intact sensation to 
pinprick, light touch, position and vibration.  A VA general 
medical examiner in April 2005 summarized the physical 
examination for diabetic peripheral neuropathy as 
unremarkable with intact findings, and no indication of any 
type of muscle wasting or atrophy.  The examiner stated that 
this disability would not adversely affect the appellant's 
usual occupation.  Subsequently received were VA outpatient 
clinic notes dated between 2006 and 2007 that reflect no 
significant complaints or treatment in this regard.  The 
Board thus finds there is no plausible basis for a higher 
initial evaluation in view of the wholly sensory and 
intermittent nature of the peripheral neuropathy.  Such was 
limited to the soles of the feet on the VA examination in 
late 2004, and subsequent examinations have not confirmed 
this or greater sensory loss or any related motor 
dysfunction.  Thus the Board concludes that what has been 
shown is consistent with no more than mild incomplete 
paralysis of either lower extremity associated with diabetic 
neuropathy of each lower extremity throughout the appeal 
period. See 38 C.F.R. § 4.7; Fenderson.

Hypertension

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, 20 percent with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, 40 percent with diastolic pressure 
predominantly 120 or more, and 60 percent with diastolic 
pressure predominantly 130 or more. For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).

In January 2005, the RO granted service connection for 
hypertension on a secondary basis and, in essence, assigned a 
0 percent evaluation upon finding that the veteran required 
medication but that the history did not show diastolic 
pressure predominately 100 or greater requiring continuous 
medication for control.  The Board observes that the record 
reflects numerous blood pressure readings since mid 1999 that 
confirm the veteran was not on medication for the period 
prior to November 2000, at which time medication was 
restarted with a blood pressure 160/90.  All diastolic 
pressures recorded prior to that date were well below 100, 
with most below 90.  As reported on the October 2004 VA 
examination, the veteran was not placed on medication at 
first, but that his blood pressure appeared to have worsened 
over the years.  However, there is no showing in the record 
that when he was not on medication, he had a diastolic 
pressure of predominately at least 100 or more that required 
medication.  He was placed on medication again in late 2000 
when blood pressure was 160/90.  Overall, however, the 
appellant does not manifest diastolic or systolic pressures 
predominating 100 or 160, respectively.  Thus, on a facts 
found basis under the current rating standard, the veteran 
does not meet the criteria for an initial compensable 
evaluation under either alterative basis for rating 
hypertension. 38 C.F.R. § 4.7.

Irritable bowel syndrome

The maximum rating is 30 percent for severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea with 
constipation, with more or less constant abdominal distress.  
A 10 percent rating is provided for moderate disability, with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 0 percent evaluation is provided for a mild 
disability, with disturbances of bowel function with 
occasional episodes of abdominal distress. 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).

Since service connection was granted on the basis of 
aggravation, the RO deducted 10 percent as the preexisting 
level of disability.  The VA examiner in October 2004 stated 
that the increased manifestations would be abdominal cramping 
and constipation.  The record prior to and since that 
examination, in particular, the VA examination early in 2005, 
confirms that chronic constipation is the primary 
manifestation of irritable bowel syndrome.  The veteran also 
reported occasional cramps and nausea on the October 2005 
evaluation.  Subsequently received VA outpatient clinic notes 
dated between 2006 and 2007 reflect no significant complaints 
or treatment in this regard.  However, on a facts found 
basis, the Board believes that the criteria for a 30 percent 
evaluation were established as the result of aggravation.  
Conceding that the preexisting level of symptomatology at 10 
percent contemplated some intermittent relief, it is 
sufficiently demonstrated that chronic constipation is a 
persistent problem, and a primary manifestation that would 
likely equate with constant abdominal distress.  The Board 
thus finds that upon reducing the current rating of the 
disorder by the amount of the disability (as it would have 
been rated) at entry into service. See Hensley v. Brown 5 
Vet. App. 155, 161 (1993) (citing 38 C.F.R. § 4.22 (2006)), 
no more than a 20 percent disability evaluation is warranted 
for irritable bowel syndrome.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for gastroesophageal disease is denied.

Service connection for a low back disability is denied.

An initial disability evaluation in excess of 50 percent for 
PTSD is denied.

An initial disability evaluation in excess of 20 percent for 
right upper extremity Parkinsonian impairment is denied.

An initial disability evaluation in excess of 20 percent for 
left upper extremity Parkinsonian impairment is denied.  

An initial disability evaluation in excess of 10 percent for 
diabetic neuropathy of the right lower extremity is denied  

An initial disability evaluation in excess of 10 percent for 
diabetic neuropathy of the left lower extremity is denied.

An initial compensable disability evaluation for hypertension 
is denied.

An initial disability evaluation in excess of 20 percent for 
irritable bowel syndrome is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


